ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
CACI International, Inc.               )           ASBCA No. 60569
                                       )
Under Contract Nos. DASCO l-03-C-0003 )
                    NOO 140-02-C-N77 5 )
                    N00140-3-C-0040    )
                    N00189-07-D-Z045 )
                    N65236-02-C-N775 )

APPEARANCES FOR THE APPELLANT:                     J. William Koegel, Jr., Esq.
                                                     General Counsel
                                                   Elizabeth M. Gill, Esq.
                                                     Deputy General Counsel

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Cara A. Wulf, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Boston, MA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 30 August 2017




                                                 dministrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 60569, Appeal of CACI International, Inc., rendered
in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2